      Case 2:18-cr-00422-SPL Document 468 Filed 02/20/19 Page 1 of 2



 1   PICCARRETA DAVIS KEENAN FIDEL PC
     2 East Congress Street, Suite 1000
 2
     Tucson, AZ 85701
 3   (520) 622-6900
     Michael L. Piccarreta
4    State Bar No. 003962
5    Email: mlp@pd-law.com
     Attorney for Defendant Andrew Padilla
6
                          IN THE UNITED STATES DISTRICT COURT
7
8                                FOR THE DISTRICT OF ARIZONA
9    United States of America,                      NO. CR-18-00422-06-PHX-SPL
10
                          Plaintiff,                DEFENDANT ANDREW PADILLA’S
11   vs.                                            REPLY TO UNITED STATES’
                                                    RESPONSE (DOC. 466) TO
12
     6. Andrew Padilla,                             DEFENDANTS’ JOINT MOTION FOR
13      (Counts 1-51)                               DESIGNATION OF 39 DOCUMENTS
                                                    SUBJECT TO THIS COURT’S
14                        Defendant.                DESTRUCTION ORDER TO BE
15                                                  PRESERVED AS PART OF THE IN
                                                    CAMERA RECORD IN THIS
16                                                  PROSECUTION
17
18
            Defendant, Andrew Padilla, by and through his undersigned attorney, hereby replies
19
20   to the United State’s Response (Doc. 466) To Defendants’ Joint Motion For Designation Of

21   39 Documents Subject To This Court’s Destruction Order To Be Preserved As Part Of The
22
     In Camera Record In This Prosecution (Doc. 453). Defendants’ joint motion stated that
23
     “Defendants are in the process of destroying the 39 documents.” (Doc. 453, p. 2).
24
25   Undersigned counsel’s email to the government dated February 7, 2019, (Doc. 466-1,

26   Exhibit D), was notice to the government of Mr. Padilla’s compliance with the Court’s order
27   to destroy the documents. Mr. Padilla hereby provides notice to this Court that the documents
28
     have been destroyed. However, as it is constitutional error for the government to withhold
      Case 2:18-cr-00422-SPL Document 468 Filed 02/20/19 Page 2 of 2



 1   Brady material from the defendant, the destroyed documents must be preserved as part of
 2
     the record for later review in this case or appellate review, if necessary.
 3
            RESPECTFULLY SUBMITTED this 20th day of February, 2019.
4
5                                          PICCARRETA DAVIS KEENAN FIDEL PC

6                                          By:     /s/     Michael L. Piccarreta
                                                           Michael L. Piccarreta
7
                                                           Attorney for Andrew Padilla
8
     On February 20, 2019, a PDF version
9    of this document was filed with the
10   Clerk of Court using the CM/ECF
     System for filing and for Transmittal
11   of a Notice of Electronic Filing to the
     following CM/ECF registrants:
12
13          Reginald Jones: Reginald.Jones@usdoj.gov
            Peter S. Kozinets: Peter.Kozinets@usdoj.gov
14          John Kucera: John.Kucera@usdoj.gov
15          Margaret Perlmeter: Margaret.Perlmeter@usdoj.gov
            Kevin Rapp: Kevin.Rapp@usdoj.gov
16          Andrew Stone: Andrew.Stone@usdoj.gov
            Thomas Bienert: tbienert@bmkattorneys.com
17
            Paul Cambria: pcambira@lglaw.com
18          Robert Corn-Revere: bobcornrevere@dwt.com
            Bruce Feder: bfeder@federlaw.com
19          James Grant: jimgrant@dwt.com
20          Michael D. Kimerer, mdk@kimerer.com
            Gary Lincenberg: glincenberg@birdmarella.com
21
22
23
24
25
26
27
28

                                                    2
